UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

: x
GURSEWAK SINGH Case No.: 1:18-cv-05780
Plaintiff,
-against-
LINTECH ELECTRIC, INC., LINDEN J. TUDOR
Defendants.
x

 

DEFENDANTS RESPONSES AND OBJECTIONS TO PLAINTIFF’S
FIRST SET OF INTERROGATORIES

Defendants LINTECH. ELECTRIC, INC. and LINDEN J. TUDOR (together, the
“Defendants”), by and through its undersigned attorneys, as and for his responses to Plaintiff
Gursewak Singh’s (the “Plaintiff”) First Set of Interrogatories, respond as follows:

These responses are made solely in relation to the above-captioned action, and are
proffered only for the purpose of responding to the Plaintiff's Request. All responses are subject
to the objections noted below. Defendants reserve the right to object on any ground to 1) the
admissibility or use of any information provided herein in any subsequent stage or proceeding in
this or any other action; and 2) any other discovery procedure relating to the subject matter of this
Request. Additionally, these responses are given without prejudice to Defendants’ right to produce
at a later date and/or rely at trial upon information that is subsequently discovered or inadvertently
omitted.

RESPONSES AND OBJECTIONS TO INTERROGATORIES

INTERROGATORY NO. 1: Identify any properties owned, managed
and/or operated by the NEW YORK CITY HOUSING AUTHORITY (NYCHA) where
you performed any work, labor or services during the period of time October 1, 2014 to
date.

RESPONSE: The “Bland Houses” development project, the “Atlantic Terminal”
development project, the “Shelton Houses” development project, and the “Breukelin
Houses” development project. Defendants reserve the right to supplement this response
with any additional relevant, responsive, non-privileged information that is within their
possession, custody, or control and capable of being ascertained with reasonable diligence.

IN TERROGATORY NO. 2: Identify which of the following documents
and records you either prepared or received from any other party or entity concerning such
work, labor or services:

sign in or sign out sheets;

‘payroll reports or payroll records whether certified or otherwise.
Affidavits of Subcontractor or Material Vendor;
Certificates of Subcontractor Under Section 220-A of Labor Law
Monthly Equal Opportunity Contractor Reports

MOOD >

RESPONSE: Defendants refer Plaintiff to documents produced simultaneously herewith.

INTERROGATORY NO. 3: Was the plaintiff ever employed by the
defendants and if so then describe the periods of time since October 1, 2014 during which
such employment occurred and describe the type and manner of work he performed and at
what location(s).

RESPONSE: No.

INTERROGATORY NO. 4: Attached hereto are W2 statements indicating
plaintiff was employed by the defendants during calendar years 2015, 2016 and 2017. Was
plaintiff employed by defendants during calendar years 2015, 2016 and 2017? If so, for
that period of time indicate at what locations he worked, what work he performed, what his
title or job classification was, what was his rates of pay, what was his work days, what
hours during each of those work days he worked, what was the name of the party or entity
that hired you to work at that locations, what was the name of the party or entity that owned
those locations. .

RESPONSE: No.

INTERROGATORY NO. 5: As to any other period of time since October
1, 2016 to date other than the calendar years 2015, 2016 and 2017, provide the same
information requested in Interrogatory 5 above.

RESPONSE: See response to Interrogatory No. 4.

INTERROGATORY NO. 6: When payments were made to plaintiff for
any work he performed for defendants which of the following items of information was be
provided with: the dates he worked, the rate or rates of his pay and basis thereof, whether
he was being paid by the hour, shift, day, week, salary, piece, commission, or otherwise,
his regular hourly rate or rates of pay; his overtime rate or rates of pay; the number of
regular hours he worked, the number of overtime hours he worked. If he was provided any
of that information identify how and by what means he was provided that information and
identify any documents prepared that provided that information -

RESPONSE: He was given oral notices and written payroll records. Defendants refer
Plaintiff to documents produced simultaneously herewith.

INTERROGATORY NO. 7: Identify any witnesses you know of or who
you will call at the time of trial who have information about what work plaintiff performed,
where he performed such work and/or his work schedule.

RESPONSE: Linden J. Tudor.
Dion “Doe”
Gursewak Singh

INTERROGATORY NO. 8: Describe and identify the method and manner
you used and any records or other documents you prepared and/or submitted to the
NYCHA or any other entity on its behalf evidencing the name, dates of work, hours of
work, job title or description of any person who worked at any properties owned, managed
and/or operated by the NEW YORK CITY HOUSING AUTHORITY (NYCHA) where
you performed any work, labor or services during the period of time March 2012 until the
end of August 2015.

RESPONSE: Defendants maintained contractor daily sign-in sheets for NYCHA
projects. Defendants also maintamed US DOL WHD Payroll records. Defendants refer
Plaintiff to documents produced simultaneously herewith.

INTERROGATORY NO. 9: Identify all individuals, including the name,
last known address and last known employment position, who participated in the process
of calculating and or paying plaintiff for work he performed.

RESPONSE: Linden J. Tudor.
Attn: Levin-Epstein & Associates ~
1 Penn Plaza, Suite 2527
New York, New York 10119

INTERROGATORY NO. 10: Describe the defendants’ methods of keeping
employee records of work dates, work hours and pay.

RESPONSE: Defendants maintained contractor daily sign-in sheets. Defendants also
maintained US DOL WHD Payroll records. Defendants refer Plaintiff to documents
produced simultaneously herewith.
INTERROGATORY NO. 11: Identify the name and address of any person
who performed any bookkeeping or accounting activity for you during the period of time
October 1, 2014 to date including but not limited to preparing and maintaining books and
records, employee records, tax returns, withholding of taxes, filings with New York State
or the IRS, For each such individual describe what that person or entity did and during
what period of time.

RESPONSE: Defendants objects to this Interrogatory on the basis that it is overbroad and
not proportional to the needs of the case because it seeks information that is immaterial to
the claims in this litigation, and because the burden of responding is disproportionate to
the needs of this case. Defendants further objects to this Interrogatory on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

INTERROGATORY NO. 12: Describe what records you prepared and what
records you have maintained with respect to the employment of the plaintiff including but
not limited to the following: payroll records, IRS forms W-9, time records or sheets
including time or "punch" cards, W-2 forms, employment applications, including Forms
N.S.-45 and Form 941, IRS withholding declarations and/or any other employee records
required to be prepared, filed or maintained by law and/or in fact prepared, filed or
maintained.

RESPONSE: Defendants maintained contractor daily sign-in sheets. Defendants also
maintained US DOL WHD Payroll records. Defendants refer Plaintiff to documents
produced simultaneously herewith,

INTERROGATORY NO. 13: - | What were the procedures used by which you
recorded or determined the beginning and end of plaintiff's work hours?

RESPONSE: Defendants maintained contractor daily sign-in sheets. Defendants also
maintained US DOL WHD Payroll records. Defendants refer Plaintiff to documents
produced simultaneously herewith.

INTERROGATORY NO. 14: Were you required to make payment of
wages at prevailing rates for your employees who worked at NYCHA locations during the
period October 1, 29014?

RESPONSE: Defendants object to this Interrogatory on the ground that the term “required
to make payment” is vague and ambiguous.
Dated:

INTERROGATORY NO. 15: If so, was plaintiff ever paid prevailing wages
for his work? If the answer is yes, indicate what work he performed, what locations, what
days and what hours he worked, what his title or job description was, whether he was paid
supplemental benefits or any other fringe benefits, what his rate of pay was for such work.
Identify any documents that evidence any of that information or any of those payments.

RESPONSE: Defendants refer to the response Interrogatory No. 14.

INTERROGATORY NO. 16: Was plaintiff ever paid in cash and if so,
when were such payments made, by whom, for what work at what location and during what
period of time. Identify any documents that evidence any of that information or any of
those payment.

RESPONSE: No.

INTERROGATORY NO. 17: Identify by name, position, address and
phone number all witnesses you propose to call to trial.

RESPONSE: Linden J. Tudor.
Dion “Doe”
Gursewak Singh

Defendants reserve the right to supplement this response with any additional relevant,

responsive, non-privileged information that is within their possession, custody, or control
and capable of being ascertained with reasonable diligence.

INTERROGATORY NO. 18: Identify ali exhibits you propose to introduce
at trial and describe for what purpose each will be offered.

RESPONSE: Defendants refer Plaintiff to documents produced simultaneously herewith.

New York, New York
February 28, 2019
» . . Case 1:18-cv-05780-FB-SMG Document 21-1 Filed 04/18/19 Page 6 of 43 PagelD #: 144

To:

JONATHAN SILVER ESQ

80-02 Kew Gardens Road, Suite 316
Kew Gardens, New York 11415
(718) 520-101

Attorney for Plaintiff

LEVIN-EPSTEIN & ASSOCIATES, P.C.

By: /s/ Joshua Levin-Epstein,
Joshua D. Levin-Epstein
1 Penn Plaza, Suite 2527
New York, New York 10119
Tel.: (212) 792-0046
Fax No.: (212) 561-7108

Email; Joshua@ievinepstein.com
Attorneys for Defendants
Case 1:18-cv-05780-FB-SMG Document 21-1 Filed 04/18/19 Page 7 of 43 PagelD #: 145 |

VERIFICATION

STATE OF NEW YORK )
) ss:
COUNTY OF K Ings )

  

_ vadlor being duly sworn, depose and say that I am the

Kye of Lintech Electric Inc.., the Defendant in the above-captioned action, I
have read the foregoing Responses and Objections to Plaintiff's First Set of Interrogatories herein,
and all the contents thereof are true to my knowledge, except matters therein stated to be alleged
upon information and belief, and as to those matters, f believe them to be true,

  

Sworn to before me this
Opti day of March, 2019

 

HAT

(" CHAISE seri g
Ch ! p oe
alien an
Notary Public 3 | oS ak -

   
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

GURSEWAK SINGH Case No.: 1:18-cv-05780
Plaintiff,

| -against-
LINTECH ELECTRIC, INC., LINDEN J. TUDOR

. Defendants,
none nnne ~--- XK

 

DEFENDANTS’ RESPONSES AND OBJECTIONS.TO PLAINTIFF’S
FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

Defendants LINTECH ELECTRIC, INC. and LINDEN J. TUDOR (together, the
“Defendants”), by and through its undersigned attorneys, as and for his responses to Plaintiff
Gursewak Singh’s (the “Plaintiff”) First Request for the Production of Documents, respond as
follows: |

' These responses are made solely in relation to the above-captioned action, and are
proffered only for the purpose of responding to the Plaintiff's Request. All responses are subject
to the objections noted below. Defendants reserve the right to object on any ground to (1) the
admissibility or use of any information provided herein in any subsequent stage or proceeding in
this or any other action; and (2) any other discovery procedure relating to the subject matter of this
Request. Additionally, these responses are given without prejudice to Defendants’ right to produce
at a later date and/ or rely at trial upon information that is subsequently discovered or inadvertently —
omitted,

RESPONSES AND OBJECTIONS TO DOCUMENT REQUESTS

DOCUMENT REQUEST NO.1: Any documents evidencing payment by any party
‘other than you during the period October 1, 2014 to date to either plaintiff or to any: third party
on his behalf of wages.
RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery conceming one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 2: W2 or 1099 statements prepared or issued with
regard to any wages or other payments made by any party other than you to plaintiff during the
period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not

proportional to the needs of the case because it seeks information that is immaterial to the

claims in this litigation, and because the burden of responding is disproportionate to the

needs of this case. Defendants further objects to this Request on the basis that it is

overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of

admissible evidence, in that it seeks individualized discovery concerning one or more °
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO.3: Copies of any contracts, agreements or other
documents setting forth the terms and conditions under which any COMPANY OR ENTITY
THAT EMPLOYED THE PLAINTIFF during October 1, 2014 to October 1, 2018 at any of
the following

NEW YORK CITY HOUSING AUTHORITY is referred in this request as: (NYCHA).
locations:
_ Case 1:18-cv-05780-FB-SMG Document 21-1 Filed 04/18/19 Page 10 of 43 PagelD #: 148

. 2215 First Avenue
_ New York, NY

2205 First Avenue
New York, NY

2105 Second Avenue
New York, NY

205 East 112!!! Street
New York, NY

Thomas Jefferson Houses
(NYCHA) Smith Houses (NYCHA) _

1844 Lexington Avenue
New York, NY

130 Lexington Avenue
New York, NY

1840 Lexington Avenue
‘New York, NY

1850 Lexington Avenue
New York, NY

130 East isl! Street
New York, NY.

1591 Park Avenue
New York, NY

1581 Park Avenue
New York, NY

1565 Park Avenue
New York, NY

1830 Lexington Avenue
New York, NY

123 Bast 112!" Street
New York, NY

1810 Lexington Avenue
New York, NY
. Case 1:18-cv-05780-FB-SMG Document 21-1 Filed 04/18/19 Page 11 of 43 PagelD #: 149

1809 Lexington Avenue
New York, NY

165 East 112!!! Street
New York, NY

2060 Third Avenue
New York, NY

2070 Third Avenue
New York, NY

1839 Lexington Avenue
New York, NY

1829 Lexington Avenue
New York, NY

64-66 Essex Street
New York, NY

Seward Park Extension (NYCHA)
New York, NY

45 Rutgers Street
New York, NY

55 Rutgers Street
New York, NY

LaGuardia Houses (NYCHA) |

250 Clinton Street
New York, NY

278 Clinton Street
New York, NY

280 Clinton Street
New York, NY.

. 230 Clinton Street
New York, NY

250 Madison Street
New York, NY

LaGuardia Houses (NYCHA)

LaGuardia Houses Two Bridges
(NYCHA) James Weldon Johnson

(NYCHA)
Thomas Jefferson

Houses(NYCHA) Smith Houses

(NYCHA)

571 Wythe Avenue
Brooklyn, NY

70/74 Wythe Avenue
Brooklyn, NY

626/632 Wythe Avenue
Brooklyn, NY

Taylor Wythe Houses (NYCHA)

487 Atlantic Terminal
Brooklyn, New York

485 Atlantic Terminal
Brooklyn, New York

1480 Beech Channel Drive
Far Rockaway, New York

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants refer Plaintiffs to the
document production. produced herewith.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or contro] and

capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 4: Wage reports, wage records, wage stubs, copies

_ of checks (both sides), receipts and any other document evidencing any payment made to
any party or entity other than you to the plaintiff for any work performed by the plaintiff
during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action,

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents. -

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 5: Daily records, daily entries or daily work related
reports for the periods of time plaintiff worked for any party or entity other than the
defendants during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents. ,

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.
DOCUMENT REQUEST NO. 6: Payroll records, certified payroll records, sign-in
sheets, sign out sheets, attendance records for the periods of time plaintiff worked for any
person or entity other than the defendants during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action,

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 7: Affidavits of Subcontractor or Material Vendor
executed by any person or entity other than the defendants for the periods of time plaintiff
worked during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.
DOCUMENT REQUEST NO. 8: Certificates of Subcontractor Under Section 220-
A of Labor Law executed by any person or entity other than the defendants for the periods
of time plaintiff worked during the period. October 1, 2014 to date,

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 9: Resident Employment Program Hiring Summary
documents executed by the defendants for the periods of time plaintiff worked for the
defendants during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.
DOCUMENT REQUEST NO. 10: Monthly Equal Opportunity Contractor
Reports executed by any person or entity other than by the defendants for the periods of
time plaintiff worked during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and

capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 11: Any document or other writing prepared
by any person or entity other. than plaintiff or given by plaintiff any person or entity other
than in which any such person or entity setting forth plaintiffs days of work, hours of
work, start time, finish time, break time, lunch time, regular hours of work, overtime hours
of work, rate of pay, title or job classification, cash expenditures for the periods of time
plaintiff worked during the period October [, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of

admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents,
Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and

capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 12: ~ . Any document or other writing prepared
by any person or entity other than defendants given to defendants or received by
defendants or given to any other person or entity or received by any other person or entity
setting forth plaintiffs days of work, hours of work, start time, finish time, break time,
lunch time, regular hours of work, overtime hours of work, rate of pay, title or job
classification, supplemental benefits or other fringe benefits due and/or computed and/or
paid, cash expenditures for the periods of time plaintiff worked during the period October

1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of .
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action. . .

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control] and
capable of being ascertained with reasonable diligence.

‘DOCUMENT REQUEST NO. 13: Any document evidencing any

computations made by the any person or entity other than the defendants as to any
supplemental benefits or other fringe benefits due the plaintiff for the periods of time

plaintiff worked during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of

-. admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action. _

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 14: Any document evidencing any payment
by any person or entity other than the defendant that was made to the plaintiff or to any
third party on his behalf of any supplemental benefits or other fringe benefits due the

plaintiff for any work for the periods of time plaintiffworked during the period October

1, 2014 to date,

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.
Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,

responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 15: Names and last known addresses of any
person who supervised the work of the plaintiff other than the defendant for the'periods

of time plaintiff worked during the period October 1, 2014 to date.

RESPONSE: Deiendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 16: Names and last known addresses of any
persons who made payments to the defendant for the work performed by plaintiff during

the period October 1, 2014 to date as well as copies of all documents evidencing such

payments.
RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not -
proportional to the needs of the case because it seeks information. that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case, Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action. .

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 17: Copies of any documents in the possession
of the defendant evidencing the terms and conditions under which plaintiff worked for
any other person or entity other than the defendant during the period of time October 1,
2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it secks individualized discovery concerning one or more
persons who are not a named party in this action. .

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of bemg ascertained with reasonable diligence.
DOCUMENT REQUEST NO. 18: . Wage and payroll records for any work
performed by the plaintiff during the period October 1, 2014 to date.

RESPONSE: Defendants refer Plaintiff to documents produced simultaneously herewith.

DOCUMENT REQUEST NO. 19: Documents evidencing any payments
made such as fringe benefits, annuity payments, additional payments other than wage
payments made to plaintiff or to any third party on his behalf for any work performed by
the plaintiff during the period October 1, 2014 to date.

RESPONSE: No such documents exist.
DOCUMENT REQUEST NO. 20: Any documents evidencing any

communication by and between the defendants and any other person or entity that
employed the plaintiff during the period of time October 1, 2014 to date including but not

limited to text messages, emails, any other form of electronic communications.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case, Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.
DOCUMENT REQUEST NO. 21: Photographs depicting the plaintiff
‘working during the period oftime October 1, 2014 to date.

RESPONSE: Defendants are not in possession of any responsive documents,

Defendants reserve the night to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 22: © Documents indicating the title or job
classification of work performed by the plaintiff during the period of time October 1,

2014 to date,

RESPONSE: Defendants refer Plaintiff to documents produced simultaneously herewith.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 23: NYS-45 or Federal 941 documents for the
periods of time plaintiff worked during the period October 1, 2014 to date.

RESPONSE: Defendants object to this Request on the ground that the terms “NYS-45”
and “Federal 941” are vague and ambiguous.

Subject to and without waiving these objections, Defendants state that it is not in possession
of any responsive documents to this Request.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.
DOCUMENT REQUEST NO. 24: Documents whether Log book entries or
otherwise showing the process and procedure with which plaintiffs reported hours were.
recorded any work performed by the plaintiff during the period October 1, 2014 to date

RESPONSE: Detendanis refer Plaintiff to documents produced simultaneously herewith.
Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 27: The name and last known address of any person
or entity other than the defendants that prepared NYS-45 or Federal: 941 documents for the
defendants during the period October 1, 2014 to date as well as copies of those documents.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any

responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 28: Documents evidencing information about
pay, deductions, withholdings or any other information concerning wages paid to plaintiff by
any person or entity since October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the

claims in this litigation, and because the burden of responding is disproportionate to the
needs of ‘this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants a are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,

responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 29: Payroll and transaction detail report

prepared by any person or entity other than the defendant evidencing information about pay,

deductions, withholdings or any other information for work performed by the plaintiff during

the period October 1, 2014 to date

Dated:

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

New York, New. York
February 28, 2019
. Case 1:18-cv-05780-FB-SMG Document 21-1 Filed 04/18/19 Page 25 of 43 PagelD #: 163

LEVIN-EPSTEIN & ASSOCIATES, P.C.

By: /s/ Joshua Levin-Epstein,
Joshua D. Levin-Epstein
1 Penn Plaza, Suite 2527
New York, New York 10119
Tel.: (212) 792-0046
Fax No.: (212) 561-7108
Email: Joshua@levinepstein.com
Attorneys for Defendants

To: JONATHAN SILVER ESQ
_ 80-02 Kew Gardens Road, Suite 316
Kew Gardens, New York 11415
(718)520-101 —
Attorney for Plaintiff
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

- ---- =X
GURSEWAK SINGH Case No.: 1:18-cv-05780
Plaintiff,
-against-
LINTECH ELECTRIC, INC., LINDEN J. TUDOR
Defendants.
x

DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFEF’S
SECOND REQUEST FOR PRODUCTION OF DOCUMENTS

Defendants LINTECH ELECTRIC, INC, and LINDEN J. TUDOR (together, the
“Defendants”), by and through its undersigned attorneys, as and for his responses to Plaintiff
Gursewak Singh’s (the “Plaintiff’) Second Request for the Production of Documents, respond as
follows:

These responses are made solely in relation to the above-captioned action, and are
proffered only for the purpose of responding to the Plaintiff's Request. All responses are subject
to the objections noted below. Defendants reserve the right to object on any ground to (1) the
admissibility or use of any information provided herein in any subsequent stage or proceeding in
this or any other action; and (2) any other discovery procedure relating to the subject matter of this
Request. Additionally, these responses are given without prejudice to Defendants’ right to produce
at a later date and/or rely at trial upon information that is subsequently discovered or inadvertently
omitted.

RESPONSES AND OBJECTIONS TO DOCUMENT REQUESTS

DOCUMENT REQUEST NO.1: = Any documents evidencing payment by any party
other than you during the period October 1, 2014 to date to either plaintiff or to any third party
on his behalf of wages.
RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 2: W2 or 1099 statements prepared or issued with
regard to any wages or other payments made by any party other than you to plaintiff during the
period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not

proportional] to the needs of the case because it seeks information that is immaterial to the

claims in this litigation, and because the burden of responding is disproportionate to the

needs of this case. Defendants further objects to this Request on the basis that it is

overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of

admissible evidence, in that it seeks individualized discovery concerning one or more
. persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO.3: Copies of any contracts, agreements or other
documents setting forth the terms and conditions under which any COMPANY OR ENTITY
THAT EMPLOYED THE PLAINTIFF during October 1, 2014 to October 1, 2018 at any of
the following

NEW YORK CITY HOUSING AUTHORITY is referred in this request as: (NYCHA).
locations:
Case 1:18-cv-05780-FB-SMG Document 21-1 Filed 04/18/19 Page 28 of 43 PagelD #: 166

2215 First Avenue
New York, NY

2205 First Avenue
New York, NY

2105 Second Avenue
New York, NY

205 East 112!!! street
New. York, NY

Thomas Jefferson Houses
(NYCHA) Smith Houses (NYCHA)

1844 Lexington Avenue
New York, NY

130 Lexington Avenue
New York, NY

1840 Lexington Avenue
New York, NY

1850 Lexington Avenue
New York, NY

130 Kast 115!!! Street
New York, NY

1591 Park Avenue’
New York, NY

1581 Park Avenue
New York, NY

1565 Park Avenue
New York, NY

1830 Lexington Avenue
New York, NY

123 East 112!!!
New York, NY

Street

1810 Lexington Avenue
New York, NY
Case 1:18-cv-05780-FB-SMG Document 21-1 Filed 04/18/19 Page 29 of 43 PagelD #: 167

1809 Lexington Avenue
New York, NY

165 East 112!!! Street
New York, NY

2060 Third Avenue
New York, NY

2070 Third Avenue
New York, NY

1839 Lexington Avenue
New York, NY

1829 Lexington Avenue
New York, NY

64-66 Essex Street
New York, NY

Seward Park Extension (NYCHA)
New York, NY

45 Rutgers Street
New York, NY

55 Rutgers Street
New York, NY

LaGuardia Houses (NYCHA)

250 Clinton Street
New York, NY

278 Clinton Street
New York, NY

280 Clinton Street
New York, NY

230 Clinton Street
New York, NY

250 Madison Street
New York, NY

LaGuardia Houses (NYCHA)

LaGuardia Houses Two Bridges
(NYCHA) James Weldon Johnson

(NYCHA)
Thomas Jefferson
Houses(NYCHA) Smith Houses
(NYCHA) |

571 Wythe Avenue
Brooklyn, NY

70/74 Wythe Avenue
Brooklyn, NY

626/632 Wythe Avenue
Brooklyn, NY

Taylor Wythe Houses (NYCHA)

487 Atlantic Terminal
Brooklyn, New York

485 Atlantic Terminal
Brooklyn, New York

1480 Beech Channel Drive
Far Rockaway, New York

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one cr more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants. refer Plaintiffs to the
document production produced herewith.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and

capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 4: Wage reports, wage records, wage stubs, copies

of checks (both sides), receipts and any other document evidencing any payment made to
any party or entity other than you to the plaintiff for any work performed by the plaintiff
during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that ts immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
‘responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 5: Daily records, daily entries or daily work related
reports for the periods of time plaintiff worked for any party or entity other than the
defendants during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concermming one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of bemg ascertained with reasonable diligence.
DOCUMENT REQUEST NO. 6: Payroll records, certified payroll records, sign-in
sheets, sign out sheets, attendance records for the periods of time plaintiff worked for any
person or entity other than the defendants during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action,

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 7: Affidavits of Subcontractor or Material Vendor
executed by any person or entity other than the defendants for the periods of time plaintiff
worked during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.
DOCUMENT REQUEST NO. 8: Certificates of Subcontractor Under Section 220-
A of Labor Law executed by any person or entity other than the defendants for the periods
of time plaintiff worked during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 9: Resident Employment Program Hirmg Summary
documents executed by the defendants for the periods of time plaintiff worked for the
defendants during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.
DOCUMENT REQUEST NO. 10: Monthly Equal Opportunity Contractor
Reports executed by any person or entity other than by the defendants for the periods of
time plaintiff worked during the period October i, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 11: Any document or other writing prepared
by any person or entity other than plaintiff or given by plaintiff any person or entity other
than tn which any such person or entity setting forth plaintiffs days of work, hours of
work, start time, finish time, break time, lunch time, regular hours of work, overtime hours
of work, rate of pay, title or job classification, cash expenditures for the periods of time
plaintiff worked during the period October I, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of

admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.
Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and

capable of being ascertamed with reasonable diligence.

DOCUMENT REQUEST NO. 12: Any document or other writing prepared
by any person or entity other than defendants given to defendants or received by
defendants or given to any other person or entity or received by any other person or entity
setting forth plaintiffs days of work, hours of work, start time, finish time, break time,
lunch time, regular hours of work, overtime hours of work, rate of pay, title or Job
classification, supplemental benefits or other fringe benefits due and/or computed and/or
paid, cash expenditures for the periods of time plaintiff worked during the period October

1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that 1s immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right fo supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 13: Any document evidencing . any

computations made by the any person or entity other than the defendants as to any
supplemental benefits or other fringe benefits due the plaintiff for the periods of time

plaintiff worked during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 14: Any document evidencing any payment
by any person or entity other than the defendant that was made to the plaintiff or to any
third party on his behalf of any supplemental benefits or other fringe benefits due the
plaintiff for any work for the periods of time plaintiff'worked during the period October

1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.
Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,

responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 15: Names and fast known addresses of any
person who supervised the work of the plaintiff other than the defendant for the'periods

of time plaintiff worked during the period October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence,

DOCUMENT REQUEST NO. 16: Names and last known addresses of any
persons who made payments to the defendant for the work performed by plaintiff during
the period October 1, 2014 to date as well as copies of all documents evidencing such

payments.
RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not.a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 17: Copies of any documents in the possession
of the defendant evidencing the terms and conditions under which plamtiff worked for
any other person or entity other than the defendant during the period of time October 1,
2014 to date.

RESPONSE: Defendants cbjects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the night to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.
DOCUMENT REQUEST NO. 18: Wage and payroll records for any work
performed by the plaintiff during the period October |, 2014 to date.

RESPONSE: Defendants refer Plaintiff te documents produced simultaneously herewith.

DOCUMENT REQUEST NO. 19: Documents evidencmg any payments
made such as fringe benefits, annuity payments, additional payments other than wage
payments made to plaintiff or to any third party on his behalf for any work performed by
the plaintiff during the period October 1, 2014 to date.

RESPONSE: No such documents exist.
DOCUMENT REQUEST NO, 20: Any documents evidencing any

communication by and between the defendants and any other person or entity that
employed the plaintiff during the period of time October 1, 2014 to date including but not —

limited to text messages, emails, any other form of electronic communications.

RESPONSE. Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks mdividualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are’ not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.
DOCUMENT REQUEST NO. 21: Photographs depicting the plaintiff
working during the period of time October 1, 2014 to date.

RESPONSE: Defendants are not in possession of any responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 22: Documents indicating the title or job
classification of work performed by the plaintiff during the period of time October 1,

2014 to date.

RESPONSE: Defendants refer Plaintiff to documents produced simultaneously herewith.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 23: NYS-45 or Federal 941 documents for the
periods of time plaintiff worked during the period October 1, 2014 to date.

RESPONSE: Defendants object to this Request on the ground that the terms “NYS-45”
and “Federal 941” are vague and ambiguous.

Subject to and without waiving these objections, Defendants state that it is not in possession
of any responsive documents to this Request.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.
DOCUMENT REQUEST NO, 24: Documents whether Log book entries or
otherwise showing the process and procedure with which plaintiffs reported hours were
recorded any work performed by the plaintiff during the period October 1, 2014 to date

RESPONSE: Defendants refer Plaintiff to documents produced simultaneously herewith.
Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 27: The name and last known address of any person
or entity other than the defendants that prepared NYS-45 or Federal 941 documents for the
defendants during the period October 1, 2014 to date as well as copies of those documents.

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents,

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and

capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 28: Documents evidencing information about
pay, deductions, withholdings or any other information concerning wages paid to plaintiff by
any person or entity since October 1, 2014 to date.

RESPONSE: Defendants objects to this Request on the basis that it ts overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the

claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably calculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,

responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO, 29: Payroll and transaction detail report

prepared by any person or entity other than the defendant evidencing information about pay,

deductions, withholdings or any other information for work performed by the plaintiff during

the period October 1, 2014 to date

Dated:

RESPONSE: Defendants objects to this Request on the basis that it is overbroad and not
proportional to the needs of the case because it seeks information that is immaterial to the
claims in this litigation, and because the burden of responding is disproportionate to the
needs of this case. Defendants further objects to this Request on the basis that it is
overbroad, unduly burdensome and not reasonably caiculated to lead to the discovery of
admissible evidence, in that it seeks individualized discovery concerning one or more
persons who are not a named party in this action.

Subject to and without waiving these objections, Defendants are not in possession of any
responsive documents.

Defendants reserve the right to supplement this response with any additional relevant,
responsive, non-privileged information that is within its possession, custody, or control and
capable of being ascertained with reasonable diligence.

New York, New York
February 28, 2019
,Case 1:18-cv-05780-FB-SMG Document 21-1. Filed 04/18/19 Page 43 of 43 PagelD #: 181

LEVIN-EPSTEIN & ASSOCIATES, P.C.

By: /s/ Joshua Levin-Epstein,
Joshua D. Levin-Epstein
1 Penn Plaza, Suite 2527
New York, New York 10119
TeL: (212) 792-0046
Fax No.: (212) 561-7108
Email: Joshua@levinepstein.com
Attorneys for Defendants

To: JONATHAN SILVER ESQ
80-02 Kew Gardens Road, Suite 316
Kew Gardens, New York 11415
(718) 520-101
Attorney for Plaintiff
